Order filed February 7, 2019




                                        In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-18-00185-CR
                                   __________

               RONALD EVAN RICHARDSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                     Trial Court Cause No. 17-3670-CCL2


                                   ORDER
      The jury convicted Appellant, Ronald Evan Richardson, of the offense of
assault family violence and assessed his punishment at confinement for 365 days in
the county jail. We abate the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, and a copy of the clerk’s record and the reporter’s record.
Counsel advised Appellant of his right to review the record and file a response to
counsel’s brief. Counsel also advised Appellant of his right to file a petition for
discretionary review with the clerk of the Texas Court of Criminal Appeals seeking
review by that court. See TEX. R. APP. P. 48.4, 68. It appears that court-appointed
counsel has attempted to comply with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
makes various assertions in his response, including that he is innocent, that the trial
court should have instructed the jury on self-defense, and that the trial court erred in
the manner that it responded to a note from the jury. In addressing an Anders brief
and a pro se response, a court of appeals may only determine (1) that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record and
finds no reversible error or (2) that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues.
Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we disagree with court-appointed counsel’s
conclusion that the appeal is frivolous. We are of the opinion that there are arguable
grounds for an appeal. In this regard, an appeal arising from a contested trial on
guilt/innocence is not readily amenable to disposition under Anders. Additionally,
there appears to be an arguable issue with respect to trial counsel’s failure to request


                                           2
an instruction on self-defense. See Villa v. State, 417 S.W.3d 455, 463 (Tex. Crim.
App. 2013); Vasquez v. State, 830 S.W.2d 948, 951 (Tex. Crim. App. 1992).
        Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the cause to the trial court for the appointment of new appellate counsel.
See Bledsoe, 178 S.W.3d at 826–27. We direct the trial court to appoint new counsel
to represent Appellant on appeal. The trial court shall furnish the name, address,
telephone number, and state bar number of new counsel in its order appointing new
counsel. The order shall be included in a supplemental clerk’s record, which shall
be filed with the clerk of this court on or before February 15, 2019. Appellant’s brief
is due to be filed in this court thirty days from the date of the trial court’s appointment
of new counsel. All other appellate deadlines shall be in accordance with the Texas
Rules of Appellate Procedure.
        The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court in accordance with this order.


                                                                   PER CURIAM
February 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3